                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF TENNESSEE
                                         At Chattanooga


  UNITED STATES OF AMERICA,

                   Plaintiff,
                                                      No 1:15-cr-39
  v.                                                  Judge Collier/lee

  ROBERT R. DOGGART,

            Defendant.

                                      NOTICE OF APPEAL

          Notice is hereby given that Defendant Robert R. Doggart appeals to the United States

  Court of Appeals for the Sixth Circuit the Amended Judgment filed in this case on September 29,

  2020.

                                              Respectfully submitted,

                                              FEDERAL DEFENDER SERVICES
                                               OF EASTERN TENNESSEE, INC.

                                              By:   /s/ Jennifer N. Coffin
                                                     Jennifer N. Coffin
                                              Assistant Federal Defender
                                              Jennifer_Coffin@fd.org
                                              800 South Gay Street, Suite 2400
                                              Knoxville, TN 37929
                                              (865) 637-7979
                                              BPR # 020703




Case 1:15-cr-00039-CLC-SKL Document 354 Filed 09/29/20 Page 1 of 1 PageID #: 6356
